             Case 2:19-cr-00060-KJM Document 62 Filed 09/01/21 Page 1 of 2


 1   SAMUEL D. BERNS (CA State Bar #271348)
 2
     Law Office of Samuel D. Berns, Inc.
     5701 Lonetree Blvd., Suite 123
 3   Rocklin, CA 95765
     Tel:(916) 226-1477
 4
     Fax: (530) 455-5567
 5   sam@bernslegal.com
 6
     Attorney for ERIC FRICCERO
 7

 8

 9
                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. No. 2:19-CR-0060KJM
                      Plaintiff,       )
12                                     ) STIPULATION TO
                                       ) MODIFY TERMS OF PRETRIAL RELEASE
13
                                       )
14         v.                          )
                                       )
15
     ERIC FRICCERO,                    )
16                                     )
                                       )
17                                     )
18                    Defendant.       )
     __________________________________)
19                                 STIPULATION
20
       1. By this stipulation, the Defendant’s special terms of pretrial release are modified
21
          as follows (new terms attached):
22

23           a. Term number 2 is modified to read: You must restrict your travel to the
24
                 State of California unless otherwise approved in advance by the pretrial
25
                 services officer.
26

27           b. Former term number 11 is deleted; the term reads as follows: You must
28
                 submit to drug and/or alcohol testing as approved by the pretrial services

                                              -1-
             Case 2:19-cr-00060-KJM Document 62 Filed 09/01/21 Page 2 of 2


 1               officer. You must pay all or part of the costs of the testing services based
 2
                 upon your ability to pay, as determined by the pretrial services officer.
 3
     IT IS SO STIPULATED.
 4

 5   Dated: August 24, 2021                          Respectfully submitted,
 6
                                                     /s/ Paul Hemesath
 7                                                   PAUL HEMESATH
                                                     Assistant U.S. Attorney
 8

 9
     Dated: August 24, 2021                          /s/ Alyssa Mirgain
10                                                   ALYSSA MIRGAIN
11
                                                     U.S. Pretrial Services

12   Dated: August 24, 2021                          /s/ Samuel David Berns
13
                                                     SAMUEL DAVID BERNS
                                                     Attorney for ERIC FRICCERO
14

15
                                   FINDINGS AND ORDER
16

17
           IT IS SO FOUND AND ORDERED.
18

19   Dated: September 1, 2021
20                                              _____________________________________
                                                CAROLYN K. DELANEY
21                                              UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28




                                               -2-
